Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Hayter on 08 December 2021.

The application has been amended as follows: 
	IN THE CLAIMS

	--1.	(Currently Amended) An environmental control system of an aircraft comprising:
a compressing device including a compressor and a turbine configured to receive a flow of first medium sequentially, and a second turbine configured to receive a flow of second medium, the second medium being distinct from the first medium;
a ram air circuit;
at least one heat exchanger arranged downstream from the compressor relative to the flow of the first medium, the at least one heat exchanger being arranged within the ram air circuit;
a dehumidification system in fluid communication with the turbine; and
a bypass valve configured to divert the flow of the first medium output from the compressor around the turbine, the bypass valve being configured to divert the flow of the first medium at a location downstream from the compressor and upstream from the at least one heat exchanger.-- 	
Claim 8 was canceled.
In claim 10 line 1, “8” was replaced by --1--
Claims 16-20 were canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed limitation was amended to overcome double patenting rejection.  Therefore double patenting rejection from prior office action is withdrawn.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KO-WEI LIN/Examiner, Art Unit 3762                 

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762